Case 21-60032 Document 15 Filed in TXSB on 04/19/21 Page 1 of 1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

In re: Anna Elaine Williams § Case No. 21-60032
§

DEBTOR'S RESPONSE TO
ORDER REGARDING NECESSITY OF FILING PAYMENT ADVICES

My name is Awa COWE Wikywms . |ama debtor in
this bankruptcy case. | declare that | did not receive any payment advices or other
evidence of payment from any employer during the 60 days before the date of the filing of
the bankruptcy petition. If this case is a joint case, both spouses have signed below to
make this declaration jointly with respect to both.

| declare under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct.

Executed on /t Mae J f Ld 7 (date).

Vere (Ce

Signature of Debtor

 

Signature of Joint Debtor (if joint case)
